FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                         FIRST COURT OF APPEALS
                                                         11/9/2015 9:47:40 AM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                 Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 01-15-00931-CV, 01-15-00932-CV,    01-15-00933-CV
                                        Trial Court Case Number: 2015-01921J, 2015-02194J, 2015-0

   (1) Is there a Reporter's Record?                                                ✔Y       N

   (2) Are you the only court reporter involved in this appeal?                    ✔Y        N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or       ✔Y        N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by ________.
                                                          11/9/15     I expect the record
   in this appeal to be approximately _______    150         pages. The record covers
   _______days
   2              of testimony. I believe that I can file the record by _________.
                                                                             11/19/15   I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              I have three accelerated appeals right now and am asking for
                            additional time.

Court Reporter's Signature, Full Address, Email Address and Telephone Number:
/s/ Cara Skinner, 1200 Congress, 7th floor, Houston, Tx 77002,
_______________________________________________________________________
cara_skinner@justex.net, 713-222-4956
_______________________________________________________________________